        Case 2:06-cr-20099-JWL Document 281 Filed 04/15/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 06-20099-02-JWL
                                       )
WILLIAM T. MORRISON, JR.,              )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       In March 2009, defendant William Morrison pleaded guilty to wire fraud and money

laundering. The district judge assigned to the case at the time sentenced defendant to a

term of imprisonment of 100 months, to be served consecutive to two state court sentences,

three years supervised release, and $652,549.36 in restitution. He is presently incarcerated

at FCI El Reno and his projected release date is January 20, 2023. This matter is before

the court on defendant’s second emergency motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) (doc. 269). As will be explained, the motion is denied.1

       The Tenth Circuit has endorsed a three-step test for district courts to utilize in

connection with motions filed under § 3582(c)(1)(A). United States v. McGee, ___



1
  After the court set initial deadlines for a response and reply to the motion, defendant
filed a motion in opposition of any request by the government for an extension of time
(doc. 273). Because the government timely filed its response, defendant’s motion in
opposition is moot.
        Case 2:06-cr-20099-JWL Document 281 Filed 04/15/21 Page 2 of 6




F.3d___, 2021 WL 1168980, at *5 (10th Cir. Mar. 29, 2021) (citing United States v. Jones,

980 F.3d 1098, 1107 (6th Cir. 2020)). Under that test, a court may reduce a sentence if the

defendant administratively exhausts his or her claim and three other requirements are met:

(1) “extraordinary and compelling” reasons warrant a reduction; (2) the “reduction is

consistent with applicable policy statements issued by the Sentencing Commission;” and

(3) the reduction is consistent with any applicable factors set forth in 18 U.S.C. § 3553(a).

Id.2 A court may deny compassionate-release motions when any of the three prerequisites

is lacking and need not address the others. Id. at *6. But when a district court grants a

motion for compassionate release, it must address all three steps. Id.



Extraordinary and Compelling Reasons

       Defendant argues that extraordinary and compelling reasons for immediate release

from prison exist because his medical conditions (a BMI of 29; prediabetes; and a

malfunctioning heart valve), his age (57), and the conditions of his confinement create a

significantly increased risk of serious harm or death from the ongoing coronavirus

pandemic. The government concedes that the defendant’s medical conditions constitute

extraordinary and compelling reasons sufficient for the court to consider early release

under the statute.



Applicable Policy Statements


2
 The government concedes that defendant has exhausted his administrative remedies
such that the court has jurisdiction to consider the motion on its merits.
                                             2
        Case 2:06-cr-20099-JWL Document 281 Filed 04/15/21 Page 3 of 6




       The Sentencing Commission’s most recent policy statement regarding sentencing

reductions under § 3582(c)(1) is set forth in U.S.S.G. § 1B1.13. The policy statement

expressly applies to motions filed by the Director of the BOP and was promulgated before

the enactment of the First Step Act and, thus, before Congress authorized defendants to file

their own motions. McGee, 2021 WL 1168980, at *10-11 “Although Congress’s enactment

of the First Step Act and its amendment of § 3582(c)(1) should have prompted the

Sentencing Commission to revise the policy statement set forth in § 1B1.13, the Sentencing

Commission has, to date, been unable to do so.”). The Tenth Circuit has concluded, then,

that the policy statement is applicable only to motions for sentence reductions filed by the

Director of the BOP, and not to motions filed directly by defendants. McGee, 2021 WL

1168980, at *12.       In this case, defendant—not the BOP—filed his motion for

compassionate release. Thus, the existing policy statement is not applicable to the motion

and the court’s discretion to consider whether any reasons are extraordinary and

compelling is not constrained by § 1B1.13 or the Application Note to that policy statement.

Id.



Section 3553(a) Factors

       The government opposes defendant’s motion on the grounds that the § 3553(a)

factors weigh against early release in light of the nature and seriousness of the defendant’s

offenses and the need to provide just punishment for those offenses. On this point, the

court agrees with the government and, for the reasons set forth below, concludes that the

risk to defendant’s health if he remains in custody (even considering the additional

                                             3
        Case 2:06-cr-20099-JWL Document 281 Filed 04/15/21 Page 4 of 6




conditions that the government has not conceded as extraordinary and compelling) is

outweighed by the need for continued incarceration under the specific circumstances

presented here. In other words, the court finds that compassionate release would materially

depart from an appropriate § 3553(a) sentence. See 18 U.S.C. § 3582(c)(1)(A) (requiring

the consideration of applicable § 3553(a) factors if court finds that extraordinary and

compelling reasons warrant reduction). The § 3553(a) factors include (1) the defendant’s

personal history and characteristics; (2) his sentence relative to the nature and seriousness

of his offenses; (3) the need for a sentence to provide just punishment, promote respect for

the law, reflect the seriousness of the offense, deter crime, and protect the public; (4) the

need for rehabilitative services; (5) the applicable guideline sentence; and (6) the need to

avoid unwarranted sentencing disparities among similarly-situated defendants. See 18

U.S.C. § 3553(a)(1)–(6). Applying those factors here, the court declines to reduce

defendant’s sentence.

       As the court emphasized at defendant’s sentencing hearing when it overruled

defendant’s objection to a 4-level enhancement under § 3B1.1(a), defendant orchestrated

the extensive and sophisticated fraud scheme at issue in this case. The court also rejected

defendant’s suggestion that he was only involved in the scheme in its initial stages and

should only be held accountable for a fraction of the total losses. In fact, the court found

that defendant never withdrew from the scheme and attributed the entire amount of the

loss—more than $650,000—to defendant. Yet in his reply brief, defendant still insists that

he was involved in the fraudulent scheme for only 8 months and should only be accountable

for roughly $80,000 in losses. He refuses to acknowledge his culpability and continues to

                                             4
        Case 2:06-cr-20099-JWL Document 281 Filed 04/15/21 Page 5 of 6




blame others for his role in the offense. In these circumstances, it is apparent to the court

that continued incarceration is necessary to comply with § 3553(a). This is particularly

true in light of the fact that the sentencing judge sentenced defendant to the low end of the

range. Anything short of that sentence, in the court’s view, would represent a windfall to

defendant. The court remains convinced that defendant must serve the length of that

sentence despite the potential risk to defendant’s health in light of COVID-19. United

States v. Clark, 2021 WL 1140690, at *3 (D. Kan. Mar. 25, 2021) (denying compassionate

release in part because defendant refused to acknowledge his culpability); United States v.

Tsosie, 2021 WL 763976, at *3 (D. Ariz. Feb. 26, 2021) (denying compassionate release

in part because defendant showed a lack of remorse and refused to accept responsibility for

his crime); United States v. Kolodesh, 2020 WL 5292145, at *3 (E.D. Pa. Sept. 4, 2020)

(compassionate release not warranted where defendant was not remorseful for criminal acts

and consistently blamed others for his conduct).

       The court is also convinced that continued incarceration is necessary in light of

defendant’s lengthy—and often violent—criminal history. At the time of his sentencing,

defendant had ten prior felony convictions, three of which were violent assaults and one of

which was an involuntary manslaughter conviction stemming from a vehicular accident

where defendant fled the scene. HIs criminal history also includes other instances of fraud

and deceit, including taking advantage of victims of Hurricane Ivan by accepting payment

for home repair work and then failing to perform that work and accepting earnest money

for the purchase of a home that he did not own. The court, then, cannot conclude that

defendant is a proper candidate for compassionate release. United States v. McIntyre, 2021

                                             5
        Case 2:06-cr-20099-JWL Document 281 Filed 04/15/21 Page 6 of 6




WL 1226556, at *4 (W.D.N.C. Mar. 31, 2021) (denying compassionate release in light of

defendant’s lengthy criminal history, the nature of his crimes, and his risk of recidivism);

United States v. Cook, 2021 WL 67208, at *2 (W.D. Mo. Jan. 7, 2021) (defendant’s lengthy

criminal history and recidivism weighed in favor of further incarceration); United States v.

Davila, 2020 WL 6499562, at *3 (D. Conn. Nov. 5, 2020) (denying motion for

compassionate release despite increased vulnerability to COVID-19 where defendant had

substantial criminal history and demonstrated recidivism).

       For these reasons, defendant’s release from custody would be inconsistent with

public safety, the need to provide just punishment; and the need to promote respect for the

law and would fail to reflect the seriousness of his offenses.         In short, continued

incarceration is appropriate as defendant’s sentence remains sufficient but not greater than

necessary to serve the purposes of sentencing. The motion is denied.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s second

emergency motion for compassionate release (doc. 269) is denied and his motion in

opposition of any request by the government for an extension of time (doc. 273) is moot.

       IT IS SO ORDERED.

       Dated this 15th day of April, 2021, at Kansas City, Kansas.



                                                 s/ John W. Lungstrum
                                                 JOHN W. LUNGSTRUM
                                                 UNITED STATES DISTRICT JUDGE




                                             6
